DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-21 and 25 are directed to the abstract idea of estimating a global uncertainty of output data of a computer implemented main neural network, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as methods for manipulating data and/or mental process.  
Independent claims 1 and 25, in part, describe steps comprising:  “determining …”, “generating …”, “ascertaining …”, and “determining …”.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting data (first, second, and third measure) and analyzing the data to determine further data (global uncertainty); as well as network event monitoring.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “computer” to perform the steps and a neural network.  However, these limitations are recited at a high level of generality, and appear to be nothing more than generic computer components/processors.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to:  improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a processor or a computer as tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. neural network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-21 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that only further limit or describe the abstract idea with details regarding the overall  collection, analysis, and determination of the data/further data that only further limit or describe the abstract idea.  Thus, the dependent claims merely provide additional non-structural (and predominantly descriptive/mathematical) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-21 and 25 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCALLISTER ROWAN ET AL: "Robustness to Out-of-Distribution Inputs via Task-Aware Generative Uncertainty", 2019 INTERNATIONAL CONFERENCE ON ROBOTICS AND AUTMATION (ICRA), IEEE, May 2019 (2019-05/20, pp, 2083-2089, XP033593515 (MCALLISTER; cited by the applicant and applied for the first time in the present application) in view of Karen Simonyan ET AL: "Deep Inside Convolutional Networks: Visualising Image Classification Models and Saliency Maps", 20 December 2013 (2013-12-20), XP055226059 (Simonyan; cited by the applicant and applied for the first time in the present application); SELVARAJU RAMPRASAATH R ET AL: "Grad-CAM: Visual Explanations from Deep Networks via Gradient-based Localization", 2017 IEEE INTERNATIONAL CONFERENCE ON COMPUTER VISION (ICCV), IEEE, 21 March 2017 (2017-03-21), XP033282917 (SELVARAJU; cited by the applicant and applied for the first time in the present application); or LAURA RIEGER ET AL: "Aggregating explainability methods for neural networks stabilizes explanations", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1 March 2019 (2019-03-01), XP081122168 (RIEGER; cited by the applicant and applied for the first time in the present application).

Regarding claim 1, MCALLISTER discloses:  A method for estimating a global uncertainty of output data of a computer implemented main neural network (Abstract, lines 16-22 and Section II, lines 1-3), comprising the following steps:
determining a first measure which quantifies to which extent current input data of the main neural network is following the same distribution as data which was used for training the main neural network (Abstract, lines 18-22; Section II, lines 45-63; Section III A, lines 1-7 and lines 28-34; and Section III B);
generating a second measure which quantifies the main neural network’s certainty in its own prediction based on the current input data (Section I, lines 14-17 and lines 41-46; Section II, lines 38-44; Section III D, lines 1-3; and Section V, lines 4-8); 

determining the global uncertainty based on at least two measures out of the first measure, the second measure, and the third measure (Abstract, lines 16-
22; Section I, lines 19-29; Section III D, lines 15-25; and Section VI, lines 1-12).
	Claim 1 differs from MCALLISTER in that MCALLISTER is silent with respect to ascertaining a third uncertainty measure based on an estimation of class-discriminative features in the input data and a comparison of these features with a class activation probability distribution during training.  However, Simonyan, SELVARAJU, or RIEGER, all teach the use of this feature leveraged in gradient-based visualization techniques, in order to identify which image features (salient regions) highly contribute to the corresponding output to the network and to generate representative activations (class models) for a class of interest.  Also, MCALLISTER links the corresponding concept of saliency maps at Abstract lines 14-16: “Intuitively, we would like a perception system that can detect when task-salient parts of the image are unfamiliar or uncertain, while ignoring task-irrelevant features”.  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simonyan, SELVARAJU, or RIEGER into the system of MCALLISTER in order to measure to what degree the class-discriminative features in a test input sample match a distribution of class-discriminative features that are learned from a training set, and add such a measure to the pool of measures that can be selected from to determine global uncertainty.

The same rejection applies to corresponding independent claim 25 directed to a computer program.

Regarding claim 2, refer to Section I, lines 14-17 and lines 41-46; Section II, lines 38-44; Section III D, lines 1-3; and Section V, lines 4-8.

Regarding claim 3, MCALLISTER is already plainly directed to training of neural network.
Regarding claims 4-7, refer to Section I, lines 41-46; Section III A, lines 28-34; Equation (2); Figure 1; and Section III C, lines 1-7 and lines 15 and 16.

Regarding claims 8-11, refer to Section I, lines 14-17 and 41-46; Section II, lines 38-44; Section III D, lines 1-3; and Section V, lines 4-11.

Regarding claim 12 , refer to Section II, lines 38-44; Equation (3); Section III B, lines 1-4; Figure 1; Section III D, lines 19-25; and Section V, lines 4-26 and lines 36-42.

Regarding claims 13-17, refer to Section V and Fig. 2.

MCALLISTER is silent regarding features of claims 18-20.  However, SELVARAJU or RIEGER plainly teach such features (Grad-CAM, etc.).  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such features as taught by SELVARAJU or RIEGER into the system of MCALLISTER in order to assess the degree to which input data characteristics agree with the data the neural network was trained on.

Regarding claim 21, such statistical techniques (maximum, minimum, average) for calculating a single representative value based on a set of different values/measures would have plainly risen to only a design choice that would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 22-24, refer to Abstract, lines 1-4 and lines 16-18; Section V, lines 2-4 and lines 36-44; Section V A; Section V B; Figures 2, 4; Section V C; and Section VI, lines 3-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SUNDARAM et al., US 2019/0114544 A1, teach Semi-Supervised Learning For Training An Ensemble Of Deep Convolutional Neural Networks; see paragraphs [0051] and [0264].  Akselrod-Ballin et al., US 2019/0304092 A1, teach SYSTEMS AND METHODS FOR AUTOMATIC DETECTION OF AN INDICATION OF ABNORMALITY IN AN ANATOMICAL IMAGE; see paragraphs [0058] and [0130].  Mao et al., US 2020/0202168 A1, teach a Method For Training Object Classifier Neural Network For Generating Coarse-object Classifications And Fine-object Classifications, Involves Training Object Classifier Neural Network In Sub Phase; see ABSTRACT.  Khoreva et al., US 2020/0364562 A1, teach TRAINING SYSTEM FOR TRAINING A GENERATOR NEURAL NETWORK; see ABSTRACT.  Pandarinath et al., US 2021/0406695 A1, teach Systems And Methods For Training An Autoencoder Neural Network Using Sparse Data; see ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  May 27, 2022